Case 5:17-cv-00178-RWS-CMC Document 28 Filed 07/28/20 Page 1 of 5 PageID #: 1054



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 TEXARKANA DIVISION

   TERRENCE L DAVIS,                              §
                                                  §
                  Plaintiff,                      § CIVIL ACTION NO. 5:17-CV-00178-RWS
                                                  §
   v.                                             §
                                                  §
   LORIE DAVIS, DIRECTOR OF TDCJ;                 §
                                                  §
                  Defendant.                      §
                                                  §
                                               ORDER

         Petitioner Terrence L. Davis, a prisoner confined at the Ferguson Unit of the Texas

  Department of Criminal Justice, Correctional Institutions Division, petitioned for writ of habeas

  corpus under 28 U.S.C. § 2254. The Court referred that petition to the Honorable Caroline Craven,

  who recommended it be denied. Petitioner objected. Docket No. 26. After de novo review, those

  objections are OVERRULED, and the petition is DENIED.

         First, sufficient evidence supports Petitioner’s conviction. He contends there was no

  evidence to support his conviction for aggravated robbery, but on direct appeal and in the state

  habeas proceedings, the state courts determined that there was sufficient evidence. Because a

  rational trier of fact could have found the essential elements of the offense of aggravated assault

  beyond a reasonable doubt, the state court’s findings were not objectively unreasonable. Jackson

  v. Virginia, 443 U.S. 307, 320 (1979).

         Second, Petitioner’s ineffective assistance claims fail. He contends that his attorney

  provided ineffective assistance of counsel for two reasons: failing to raise a speedy trial claim and

  failing to investigate, hire an expert witness, interview witnesses and call witnesses to testify at

  trial. Neither reason is persuasive. For the speedy-trial issue, Petitioner’s counsel filed a motion
Case 5:17-cv-00178-RWS-CMC Document 28 Filed 07/28/20 Page 2 of 5 PageID #: 1055



  for a speedy trial on October 22, 2014. The trial court did not rule on that motion, but trial

  commenced a few months later. Regardless, because counsel raised the speedy trial claim, this

  claim of ineffective assistance of counsel lacks merit. On the remaining issues, the trial court found

  that Petitioner did not meet the Strickland standard of proving counsel performed deficiently or

  that the allegedly deficient performance prejudiced Petitioner’s defense. Strickland v. Washington,

  466 U.S. 668, 694 (1984). The trial court’s findings were a reasonable application of Strickland.

  See Harrington v. Richter, 526 U.S. 86, 101 (2011).

          Third, Petitioner’s Brady claims fail. See Brady v. Maryland, 373 U.S. 83 (1963). He

  alleges that the prosecutor withheld information that Toni Rutledge had made a voice identification

  of Petitioner. To prevail on a Brady claim, a petitioner must prove that the prosecution suppressed

  evidence that is materially favorable to the accused because it is exculpatory or impeaching.

  Stickler v. Greene, 527 U.S. 263, 281–82 (1999). On state habeas review, the trial court found that

  the prosecutor did not have a duty under Brady to disclose the voice identification prior to trial

  because it was not exculpatory and could not have been used by Petitioner for impeachment

  purposes. The state court’s rejection of this claim was not contrary to, and did not involve an

  unreasonable application of, clearly established federal law.

          Fourth, Petitioner’s actual-innocence claim is unavailing.         He attempts to raise a

  freestanding claim of actual innocence, which is not a ground for federal habeas relief. McQuiggin

  v. Perkins, 569 U.S. 383, 392 (2013); Burton v. Stephens, 543 F. App’x 451, 458 (5th Cir. 2013);

  Dowthitt v. Johnson, 230 F.3d 733, 741 (5th Cir. 2000).         In any event, the claim lacks merit

  because Petitioner did not present any newly discovered evidence that would have resulted in his

  acquittal.




                                                  Page 2 of 5
Case 5:17-cv-00178-RWS-CMC Document 28 Filed 07/28/20 Page 3 of 5 PageID #: 1056



          Fifth, Petitioner is not permitted leave to plead his newly added claims. For the first time

  in his objections, Petition claims that (1) he was denied due process because the voice identification

  was impermissibly suggestive, in violation of Neil v. Biggers, 409 U.S. 188, 200-201 (1972); that

  (2) he was denied his Sixth Amendment right to counsel because the voice identification was made

  outside the presence of defense counsel; and that (3) counsel provided ineffective assistance for

  failing to object that the jury instructions did not include an instruction on lesser-included offenses.

  Because these claims were not raised in prior pleadings, the Court construes the objections as a

  motion for leave to amend the petition.

          Rule 12 of the Rules Governing Section 2254 Proceedings provides that the Federal Rules

  of Civil Procedure apply to § 2254 motions, as long as they are not inconsistent with any statutory

  provisions or the Rules Governing Section 2254 Proceedings. Therefore, Petitioner’s ability to

  amend the petition is governed by Rule 15 of the Federal Rules of Civil Procedure. United States

  v. Saenz, 282 F.3d 354, 355 (5th Cir. 2002).

          Because the respondent has served a responsive pleading more than 21 days before

  Petitioner’s objections, Petitioner may only amend by leave of court or with the respondent’s

  written consent. See FED. R. CIV. P. 15(a)(2). The respondent has not consented to the amendment

  in writing, so Petitioner must have leave of court to amend. In determining whether to grant leave

  to amend, the Court must consider the following factors: (1) whether permitting the pleading will

  cause undue delay in the proceedings or undue prejudice to the nonmovant, (2) whether the movant

  is acting in bad faith or with a dilatory motive, (3) whether the movant has previously failed to

  cure deficiencies by prior pleadings and (4) if the proposed pleading is futile. United States ex rel.

  Willard v. Humana Health Plan, 336 F.3d 375, 386–87 (5th Cir. 2003) (citing Foman v. Davis,

  371 U.S. 178, 182 (1962)).



                                                   Page 3 of 5
Case 5:17-cv-00178-RWS-CMC Document 28 Filed 07/28/20 Page 4 of 5 PageID #: 1057



          There is no indication that the respondent acted in bad faith or that granting the motion

  would cause the respondent undue prejudice. But allowing Petitioner to amend at this point would

  necessarily cause delay. Further, it would be futile to allow Petitioner to amend because the new

  grounds for review were not exhausted in the state courts. See 28 U.S.C. § 2254(b) (requiring

  prisoners to exhaust available state remedies before proceeding in federal court unless there are

  circumstances that render the state corrective process ineffective to protect the prisoner’s rights).

  Therefore, Petitioner is denied leave to amend.

          Additionally, in this case, Petitioner is not entitled to the issuance of a certificate of

  appealability. An appeal from a judgment denying federal habeas corpus relief may not proceed

  unless a judge issues a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b).

  The standard for granting a certificate of appealability, like that for granting a certificate of

  probable cause to appeal under prior law, requires a petitioner to make a substantial showing of

  the denial of a federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483–84 (2000);

  Elizalde v. Dretke, 362 F.3d 323, 328 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880,

  893 (1982). In making that substantial showing, a petitioner need not establish that he should

  prevail on the merits. Rather, he must demonstrate that the issues are subject to debate among

  jurists of reason, that a court could resolve the issues in a different manner or that the questions

  presented are worthy of encouragement to proceed further. See Slack, 529 U.S. at 483–84; Avila

  v. Quarterman, 560 F.3d 299, 304 (5th Cir. 2009). If the petition was denied on procedural

  grounds, a petitioner must show that jurists of reason would find it debatable: (1) whether the

  petition raises a valid claim of the denial of a constitutional right, and (2) whether the district court

  was correct in its procedural ruling. Slack, 529 U.S. at 484; Elizalde, 362 F.3d at 328. Any doubt

  regarding whether to grant a certificate of appealability is resolved in favor of the petitioner, and



                                                    Page 4 of 5
Case 5:17-cv-00178-RWS-CMC Document 28 Filed 07/28/20 Page 5 of 5 PageID #: 1058



  the severity of the penalty may be considered in making this determination. See Miller v. Johnson,

  200 F.3d 274, 280–81 (5th Cir. 2000).

         Petitioner has not shown that any of the issues raised by his claims are subject to debate

  among jurists of reason or that a procedural ruling was incorrect. The factual and legal questions

  advanced by Petitioner are not novel and have been consistently resolved adversely to his position.

  In addition, the questions presented are not worthy of encouragement to proceed further. Petitioner
      .
  has failed to make a sufficient showing to merit the issuance of a certificate of appealability.

                                                  ***

         Accordingly, Petitioner’s objections (Docket No. 26) are OVERRULED. The findings of

  fact and conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate

  Judge (Docket No. 24) is ADOPTED. A final judgment will be entered in this case in accordance

  with the Magistrate Judge’s recommendation. A certificate of appealability will not be issued.


         So ORDERED and SIGNED this 28th day of July, 2020.




                                                             ____________________________________
                                                             ROBERT W. SCHROEDER III
                                                             UNITED STATES DISTRICT JUDGE




                                                  Page 5 of 5
